We are satisfied with the sufficiency of defense counsel’s brief *810filed pursuant to Anders v California (386 US 738 [1967]) and, upon an independent review of the record, we conclude that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is, therefore, granted (see Anders v California, 386 US 738 [1967]; Matter of Giovanni S. [Jasmin A.], 89 AD3d 252 [2011]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]). Skelos, J.B, Dickerson, Hall, Roman and Cohen, JJ., concur.